NOT FOR PUBLICATION

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE
                _______________
                                :
MARK JACKSON,                   :
                                :    Civ. No. 20-17426(RMB/SAK)
                Plaintiff       :
                                :
     v.                         : OPINION APPLIES TO ALL ACTIONS
                                :
DAMON G. TYNER,                 :
                                :
                Defendant       :
                                :

                 _______________
                                   :
MARK JACKSON,                      :
                                   :     Civ. No. 20-17429(RMB/SAK)
                 Plaintiff         :
                                   :
     v.                            :
                                   :
DAMON TYNER,                       :
                                   :
                 Defendant         :
                                   :


BUMB, District Judge

     Plaintiff   Mark   Jackson    was   confined   in   Atlantic   County

Justice Facility in Mays Landing, New Jersey at the time he filed

virtually identical pro se civil rights complaints in this Court;

Civil Action No. 20-17429 is captioned “The Eastern District,” and

Civil Action No. 17426 is captioned “The District of New Jersey.”

For the following reasons, the Court will dismiss Civil Action No.

20-17429 with prejudice because it is a duplicate of Civil Action
No. 20-17426. The Court will dismiss Civil Action No. 20-17426

without prejudice based on absolute prosecutorial immunity.

I.   FILING FEE/IN FORMA PAUPERIS

     Pursuant to Local Civil Rule 54.3, the Clerk shall not be

required to enter any suit, file any paper, issue any process, or

render any other service for which a fee is prescribed, unless the

fee is paid in advance. Under certain circumstances, however, this

Court    may   permit   an   indigent   plaintiff   to   proceed   in   forma

pauperis.

     The entire fee to be paid in advance of filing a civil

complaint is $402. That fee includes a filing fee of $350 plus an

administrative fee of $52, for a total of $402. 1 A prisoner who is

granted in forma pauperis status will, instead, be assessed a

filing fee of $350 to be paid in installments and will not be

responsible for the $52 administrative fee. A prisoner who is

denied in forma pauperis status must pay the full $402, including

the $350 filing fee and the $52 administrative fee, before the

complaint will be filed.

        Title 28, section 1915 of the United States Code establishes

certain financial requirements for prisoners who are attempting to

bring a civil action in forma pauperis. Under § 1915, a prisoner


1 On December 1, 2020, the administrative fee was raised from $50
to $52. However, as Plaintiff submitted his complaint in this
action prior to this change, should Plaintiff elect to pay the
filing fee, he shall only owe $400.
                                        2
seeking to bring a civil action in forma pauperis must submit an

affidavit, including a statement of all assets and liabilities,

which states that the prisoner is unable to pay the fee. 28 U.S.C.

§ 1915(a)(1). The prisoner also must submit a certified copy of

his inmate trust fund account statement(s) for the six-month period

immediately preceding the filing of his complaint. 28 U.S.C. §

1915(a)(2). The prisoner must obtain this certified statement from

the appropriate official of each correctional facility at which he

was or is confined during such six-month period. Id.

     If the prisoner is granted in forma pauperis status, the

prisoner   must   pay   the   full   amount   of   the   filing   fee   in

installments. 28 U.S.C. § 1915(b)(1). In each month that the amount

in the prisoner’s account exceeds $10.00, until the filing fee is

paid, the agency having custody of the prisoner shall deduct from

the prisoner’s account, and forward to the Clerk, an installment

payment equal to 20% of the preceding month’s income credited to

the prisoner’s account. 28 U.S.C. § 1915(b)(2).

     Plaintiff may not have known when he submitted his complaint

that he must pay the filing fee, and that even if the full filing

fee, or any part of it, has been paid, the Court must dismiss the

case if it finds that the action: (1) is frivolous or malicious;

(2) fails to state a claim upon which relief may be granted; or

(3) seeks monetary relief against a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B) (in forma pauperis actions);

                                     3
see also 28 U.S.C. § 1915A (dismissal of actions in which prisoner

seeks    redress   from   a   governmental   defendant).   If   the   Court

dismisses the case for any of these reasons, § 1915 does not

suspend installment payments of the filing fee or permit the

prisoner to get back the filing fee, or any part of it, that has

already been paid.

      If the prisoner has, on three or more prior occasions while

incarcerated, brought in federal court an action or appeal that

was dismissed on the grounds that it was frivolous or malicious,

or that it failed to state a claim upon which relief may be granted,

he cannot bring another action in forma pauperis unless he is in

imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

      In this case, Plaintiff did not have his inmate trust fund

account statement certified by a prison official. If Plaintiff

seeks to file an amended complaint in this matter, he must also

submit a certified copy of his inmate trust fund account statement.

II.     LEGAL STANDARD FOR SUA SPONTE DISMISSAL

      District courts must review complaints in those civil actions

in which a prisoner is proceeding in forma pauperis, see 28 U.S.C.

§ 1915(e)(2)(B) 2, seeks redress against a governmental employee or

entity, see 28 U.S.C. § 1915A(b), or brings a claim with respect


2 The United States Court of Appeals for the Third Circuit has
determined that district courts may review prisoner complaints for
dismissal before considering an in forma pauperis application.
Brown v. Sage, 941 F.3d 655, 660 (3d Cir. 2019) (en banc).
                                     4
to prison conditions, see 42 U.S.C. § 1997e. District courts must

sua sponte dismiss any claim that is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915(e)(2)(B), § 1915A(b)(1); 42 U.S.C. § 1997e(c)(1).

     “The legal standard for dismissing a complaint for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the

same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120,

122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d 220, 223

(3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x 230, 232 (3d Cir.

2012) (discussing 42 U.S.C. § 1997e(c)(l)); Courteau v. United

States, 287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28 U.S.C.

§ 1915A(b)). That standard is set forth in Ashcroft v. Iqbal, 556

U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), as explained by the United States Court of Appeals for the

Third Circuit as follows. To survive the court's screening for

failure to state a claim, the complaint must allege ‘sufficient

factual matter’ to show that the claim is facially plausible.

Fowler   v.   UPMC   Shadyside,   578       F.3d   203,   210   (3d   Cir.     2009)

(citation omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference   that    the       defendant     is    liable   for    the

misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d

                                        5
303, 308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at 678). “[A]

pleading that offers ‘labels or conclusions' or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

      Pro se pleadings must be liberally construed. Haines v.

Kerner, 404 U.S. 519 (1972). Nevertheless, “pro se litigants still

must allege sufficient facts in their complaints to support a

claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013) (citation omitted).

III. THE COMPLAINT

      The allegations in the Complaint are accepted as true for

purposes of this opinion only. Plaintiff alleges that Prosecutor

Damon G. Tyner brought three felony charges against him in Atlantic

County, New Jersey, and Plaintiff was acquitted after trial before

the Honorable Judge Johnson in September 2019. (Compl. ¶4, Dkt.

No. 1.) Plaintiff alleges Defendant Tyner prosecuted him based on

false and insufficient evidence and asserts claims of defamation

and emotional distress. (Id.) Plaintiff seeks damages for eleven

months that he spent in jail, and additional losses he suffered as

a result of the prosecution. (Id., ¶5.)

IV.   DISCUSSION

      Federal courts are courts of limited jurisdiction, possessing

only the powers authorized by Constitution and statute. Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A

                                 6
plaintiff may have a cause of action under 42 U.S.C. § 1983 for

violations of his constitutional rights. Section 1983 provides in

relevant part:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of
            any State or Territory ... subjects, or causes
            to be subjected, any citizen of the United
            States or other person within the jurisdiction
            thereof to the deprivation of any rights,
            privileges, or immunities secured by the
            Constitution and laws, shall be liable to the
            party injured in an action at law, suit in
            equity, or other proper proceeding for redress
            ....


Thus, to state a claim for relief under § 1983, a plaintiff must

allege, first, the violation of a right secured by the Constitution

or   laws   of   the   United   States       and,   second,   that   the   alleged

deprivation was committed or caused by a person acting under color

of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Piecknick v.

Pennsylvania, 36 F.3d 1250, 1255–56 (3d Cir. 1994).

      The Court liberally construes the complaint as alleging a

Fourteenth Amendment claim of malicious prosecution under § 1983.

“[T]he Supreme Court has extended the defense of absolute immunity

to certain prosecutorial functions….” Fogle v. Sokol, 957 F.3d

148, 159 (3d Cir. 2020). Prosecutors have absolute immunity from

work that is “‘intimately associated with the judicial phase of

the criminal process.’” Fogle v. Sokol, 957 F.3d 148, 160 (3d Cir.

2020) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)).


                                         7
Therefore, prosecutors are immune from “‘claims arising from their

conduct in beginning a prosecution’, Imbler, 424 U.S. at 431, …

including ‘soliciting false testimony from witnesses in grand jury

proceedings and probable cause hearings,’ Kulwicki v. Dawson, 969

F.2d 1454, 1465 (3d Cir. 1992), presenting a state's case at trial,

Imbler, 424 U.S. at 431 …, and appearing before a judge to present

evidence, Burns [v. Reed], 500 U.S. [478], 491-92 [(1991)].” Fogle,

957 F.3d at 160. Prosecutors are not absolutely immune from claims

arising out of investigatory functions, particularly before a

determination of probable cause. Id.

      The only factual allegations in the complaint are that the

prosecution was based on false and insufficient evidence. Without

more, Defendant Tyner is entitled to absolute immunity under §

1983 for his conduct of bringing the charges against Plaintiff and

presenting the case at trial. The Court will dismiss the Fourteenth

Amendment malicious prosecution without prejudice, and decline to

exercise    supplemental    jurisdiction    over   Plaintiff’s   state    law

claims of defamation and infliction of emotional distress. See 28

U.S.C. § 1367(c)(3)(“The district courts may decline to exercise

supplemental jurisdiction over a claim under subsection (a) if--

(3) the district court has dismissed all claims over which it has

original jurisdiction….”) Plaintiff may file an amended complaint

if   he   can   allege   misconduct   by   the   prosecutor   that   is   not



                                      8
intimately associated with “the judicial phase of the criminal

process” and, therefore, not subject to absolute immunity.

V.   CONCLUSION

     For    the   foregoing   reasons,    the     Court   will    dismiss   the

complaint     without    prejudice   based   on    absolute      prosecutorial

immunity and decline to exercise supplemental jurisdiction of

Plaintiff’s state law claims.



An appropriate order will be entered.



DATED:     May 3, 2021                    s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          United States District Judge




                                      9
